Graham, Judge,
delivered the opinion of the court:
This case involves the question of the infringement by the defendant of patent No. 809582, and is controlled by the opinion this day handed down in the case of Imperial Machine & Foundry Corporation v. United States, No. C-320, ante, p. 491.
The court has found in this case that the defendant purchased and used machines which infringed on the plaintiff’s patent, and the case is remanded for further proceedings on the question of the amount of damages for infringement.
Moss, Judge; Hay, Judge; Booth, Judge; and Campbell, Chief Justice, concur.